November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        LAKEITH AMIR SHARIF, Appellant

NO. 14-12-00792-CV                         V.

                       EILEEN KENNEDY, ET AL, Appellees
                       ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on August 8, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Lakeith Amir Sharif.
      We further order this decision certified below for observance.